



Exhibit 10.5


KIMBALL INTERNATIONAL, INC.
2016 ANNUAL CASH INCENTIVE PLAN
(as amended October 23, 2018)
Your Board believes that the long-term success of your Company depends, in part,
on its ability to recruit and retain outstanding individuals as employees and to
furnish these employees maximum incentive to improve operations and increase
profits. Your Board also believes it is important to align compensation of
officers and eligible employees with the interests of Shareowners. In 2016, in
accordance with this belief, your Board, upon recommendation of the Compensation
and Governance Committee (“Committee”) of the Board (comprised of independent
outside directors), unanimously adopted, and Shareowners approved, the Kimball
International, Inc. 2016 Annual Cash Incentive Plan (the “Plan”). Your Board,
upon recommendation of the Committee, unanimously adopted and approved
amendments to this Plan in May 2018 and in October 2018. This Plan is effective
for fiscal year 2017 and forward, as amended, and replaces, in full, the Amended
and Restated 2010 Profit Sharing Bonus Plan.
The profit-sharing framework of this Plan has been in place since prior to the
Company becoming publicly traded in 1976. The Plan measures performance at two
levels within the Company: (1) at the consolidated level (“Company”); and (2) at
a business unit level for the performance of designated operations within the
Company (“Business Unit”). All executive officers and other eligible employees
participate at the Company level or a combination of the Company and Business
Unit levels.
Goal. The goal of the Plan is to link an employee’s compensation to the
financial success of the Company. The intent is to encourage participants to
think, act and be rewarded like owners, and to seek out and undertake
initiatives that continuously improve the performance of the Company.
Eligibility. Executive officers and employees not engaged directly in
manufacturing or delivery of product or compensated on a sales commission plan
are eligible to participate in the Plan. In addition, employees employed in
hybrid leadership roles (defined as those who oversee both employees that are
eligible under this Plan and those that are ineligible under this Plan) for the
Company, who might otherwise be excluded from the Plan, may also participate in
this Plan with approval of the Chief Administrative Officer, in addition to
participating in a specific and more direct incentive component as part of their
total compensation. The level of participation by employees in hybrid leadership
roles may vary from the terms of this Plan and such terms shall be documented
and approved by the Chief Administrative Officer. All employees identified as
eligible shall be referred to as “Participants”. Persons excluded from
participation in this Plan include temporary employees, employees who engage
directly in manufacturing or delivery of product, employees who participate in a
sales commission plan, person(s) joining the Company as employees as a result of
acquisition, as determined by the terms and conditions of the acquisition.
Incentive Criteria. The Committee sets the performance measure and performance
targets at the beginning of the fiscal year to incent desired results. The
performance measure can vary from year to year and may be based on any one or
any combination of the following business criteria: (i) operating income; (ii)
earnings per share; (iii) return on capital; (iv) return on assets; (v) economic
profit; (vi) market value per share; (vii) EBITDA; (viii) cash flow; (ix) net
income (before or after taxes); (x) revenues; (xi) cost reduction goals; (xii)
market share; and (xiii) total return to shareholders. The Committee must
approve the performance targets (“Targets”) within the first 25% of the period
of service to which the Targets relate, but not later than 90 days after the
commencement of that period (“Relevant Time Period”). The Committee, within the
Relevant Time Period, may make adjustments for non-operating income and loss and
other performance measure computation elements as it deems appropriate to
provide optimal incentives for eligible employees. If other adjustments are
necessary beyond the Relevant Time Period, the NEOs will not be eligible to
receive any cash incentive resulting from such adjustments.
Cash Incentive Amounts. The Plan establishes potential cash incentive amounts as
a range of percentages of the Participant’s salary, with the cash incentive
percentage increasing with higher levels of performance. The Plan also
establishes different cash incentive percentage ranges across several
Participant categories, setting higher





--------------------------------------------------------------------------------





incentive-percentage ranges for Participants who, by virtue of their
responsibilities, are expected to have a greater effect on the Company’s
financial success. Within the Relevant Time Period, the Committee has the
discretion to increase Executive Officer potential cash incentive payout
percentages under the Plan with a payout cap of 120 percent of base salary for
the Company’s Chief Executive Officer and a payout cap of 100 percent of base
salary for all other Participants. The Committee may use this discretion to
achieve a desired mix of short-term cash incentives as a percentage of total
target compensation for a particular Executive Officer. The Plan is designed so
that Participants will achieve maximum cash incentives only if the Company
achieves maximum targeted performance levels, considering various economic
indicators and improvement goals as determined by the Committee. Awards under
the Plan will be determined based on actual fiscal year performance, which is
determined following the end of the relevant fiscal year.
Administration. For a particular fiscal year, the Committee must approve the
Targets, performance measure computation adjustments, and any other conditions
within the Relevant Time Period. At the end of each fiscal year, but before Plan
incentives may be paid, the Committee must certify in writing that Targets and
other conditions have been satisfied. The Compensation and Governance Committee
of the Board is authorized to amend or terminate the Plan effective for future
fiscal years. The Board or the Compensation and Governance Committee will not,
however, amend the Plan without Shareowner approval if such approval is required
to comply with applicable law or to comply with applicable stock exchange
requirements.
Cash Incentive Payments. Cash incentives will be paid during the following
fiscal year in two cash installments - 50% in August and 50% in December. If a
Participant’s employment is terminated before a scheduled payment date, the
former employee will not be entitled to receive that cash incentive payment or
any subsequent cash incentive payment, unless the Participant’s termination was
caused by Retirement, death, or permanent disability, in which case, that
Participant (or estate, in the event of the Participant’s death) will be
entitled to receive all cash incentive payments for the previous fiscal year on
the scheduled payment date(s), and a pro- rata share for the current fiscal year
cash incentive if any which will be paid in full within 2½ months after the end
of the Company’s fiscal year.
“Retirement” means what the term is expressly defined to mean for purposes of
the Plan in a then-effective written agreement signed by both a Participant and
an authorized executive officer or member of the Board of Directors of the
Company on behalf of the Company, or, in the absence of any such then-effective
agreement or definition, means any termination of a Participant’s employment,
other than for Cause, occurring at or after the Participant has attained the
minimum retirement age under the governmental retirement system for the
applicable country (age 62 in the United States), or at or after the Participant
has reached the age of 55 and has a combination of age plus years of Continuous
Service equal to or greater than 75 and the Participant complies with the
process for approval of Retirement established by the Company. “Continuous
Service” means the absence of any interruption or termination in the provision
of service to the Company by a Participant. Continuous Service will not be
considered interrupted in the case of (i) sick leave, military leave or any
other leave of absence approved by the Company; (ii) transfer between the
Company and an Affiliate or any successor to the Company; or (iii) any change in
status so long as the individual remains in the Continuous Service of the
Company or any Affiliate. A Participant’s Continuous Service shall be deemed to
have terminated either upon an actual cessation of providing services to the
Company or any Affiliate or upon the entity to which the Participant provides
services ceasing to be an Affiliate.
“Cause” means one or more of the following occurrences: (i) Participant's
willful and continued failure to perform substantially the duties or
responsibilities of Participant's position (other than by reason of Disability),
or the willful and continued failure to follow lawful instructions of a senior
executive or the Board of Directors, if such failure continues for a period of
five days after the Company delivers to Participant a written notice identifying
such failure; (ii) Participant's conviction of a felony or of another crime that
reflects in a materially adverse manner on the Company in its markets or
business operations; (iii) Participant's engaging in fraudulent or dishonest
conduct, gross misconduct that is injurious to the Company or any misconduct
that involves moral turpitude; or (iv) Participant’s failure to uphold a
fiduciary duty to the Company or its shareholders. “Affiliate” means any entity
that is a member, along with the Company, of a controlled group of corporations
or a group of other trades or businesses under common control, within the
meaning of Internal Revenue Code Section 414(b) or (c).





--------------------------------------------------------------------------------





Repayment, Forfeiture. After the Committee certifies that Targets and other
conditions have been satisfied as described above, no adjustments will be made
to reflect any subsequent change in accounting, the effect of federal, state or
municipal taxes later assessed or determined, or otherwise. Notwithstanding the
foregoing, the Company reserves the right to, and in appropriate cases, will,
seek recovery of all or any portion of cash incentive payments made if (i) the
amount of the cash incentive payment was calculated based upon the achievement
of certain financial results that were subsequently the subject of a restatement
of all or a portion of the Company’s financial statements; (ii) the Participant
engaged in intentional misconduct that caused or partially caused the need for
such a restatement; and (iii) the amount of the cash incentive payment that
would have been awarded to a Participant would have been lower than the amount
actually awarded had the financial results been properly reported. Further, the
Company is not limited in its power to take other actions as it deems necessary
to remedy the misconduct, prevent its recurrence and, if appropriate, based on
all relevant facts and circumstances, punish the wrongdoer in a manner it deems
appropriate.
The foregoing policy may be amended as required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 10D of the Exchange Act (regarding recovering of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder; (ii) similar
rules under the laws of any other governing jurisdiction; and (iii) any policies
adopted by the Company to implement such requirements, all to the extent
determined by the Company in its discretion to be applicable to a Participant.





